Citation Nr: 0313899	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-09 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Was an education overpayment of $1,606.82 properly created?
 

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  The appellant is the veteran's son.

In a May 1999 decision the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada granted entitlement 
to basic eligibility for Dependents' Education Assistance to 
the veteran effective June 9, 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 letter of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma. 

The veteran himself has an appeal pending at the Board which 
will be the subject of a separate decision.  The veteran 
contacted the Muskogee RO informing that he was requesting a 
Board hearing, possibly on the appellant's behalf.  As it was 
unclear whether the appellant, who is the veteran's son, 
himself desired a hearing, a letter was sent in May 2002 
asking whether he desired a hearing before the Board.  No 
response was received, and hence, the Board assumes that no 
hearing is desired.


FINDING OF FACT

The appellant did not perfect an appeal in a timely manner 
with respect to the RO's decision finding that the appellant 
was overpaid $1,606.82 in education benefits.


CONCLUSION OF LAW

Absent a perfected appeal, the Board does not have 
jurisdiction to proceed as to the claim questioning the 
validity of the overpayment of $1,606.82 in education 
benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.301, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Consideration

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
provisions of this new law applies to these claims.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The present case before the Board turns on the jurisdiction-
conveying question of whether the appellant timely submitted 
a Substantive Appeal to perfect his appeal to the Board, as 
discussed below.  That determination turns on the record up 
to the time of expiration of the deadline for filing a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
All such relevant submitted information and evidence is of 
record and has been of record since the expiration of that 
deadline.  Hence, no additional evidence or argument newly 
submitted to VA could possibly result in a change in the 
Board's determination that it does not have jurisdiction to 
address the underlying claim.  Accordingly, absent any 
reasonable possibility of furthering the appellant's claim, 
there is no duty under the VCAA to inform the appellant or 
otherwise develop the evidentiary record prior to the Board's 
dismissal of the claim for want of jurisdiction.  

The lack of any such necessity notwithstanding, by a January 
2003 letter the Board informed the appellant that his 
Substantive Appeal may not have been timely filed, informed 
him of what the claims folder contained in terms of filings 
for the current appeal, informed him of applicable laws 
regarding timeliness of appeals and the consequences of an 
untimely appeal, and afforded him an opportunity to respond 
as to this issue of timeliness of his Substantive Appeal.  
The appellant did not respond.  

Jurisdictional Analysis

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200.  The Substantive Appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or 
in correspondence specifically identifying the issues 
appealed.  An appeal must set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  The Notice of 
Disagreement and Substantive Appeal must be filed by the 
appellant, or by his representative, if a proper Power of 
Attorney or declaration of representation, as applicable, is 
on the record or accompanies such Notice of Disagreement or 
Substantive Appeal.  38 C.F.R. § 20.301.   

With respect to timeliness of the appeal, the Board's rules 
of practice provide that a Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  An extension 
for filing a Substantive Appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. § 20.303.

In this case, the RO sent the appellant a letter dated in 
March 2000 informing that based on changes in his educational 
enrollment for the period beginning September 7, 1999, VA may 
have paid the appellant more than he was owed in education 
benefits.  The appellant was informed, in pertinent part, 
that if he did not respond within 30 days informing why VA 
was incorrect in determining that an overpayment had been 
made, then a debt would be created that would have to be 
repaid to VA.  

By a letter dated April 11, 2000, based on the appellant's 
failure to respond, the RO issued a decision, in pertinent 
part, finding that there was now an overpayment based on 
excess benefits paid for the educational enrollment period 
beginning September 7, 1999.  

In May 2000 the appellant submitted a Notice of Disagreement 
with that April 2000 finding of overpayment.  Thereafter, 
with an accompanying letter dated May 17, 2001, the RO issued 
a Statement of the Case regarding this issue of overpayment, 
affirming the April 2000 decision letter.  

In June 2001, a VA Form 9 was submitted as to the issue of 
overpayment for the appellant's education benefits.  However, 
the VA Form 9 was signed by the veteran, the appellant's 
father.  It was not by the appellant himself.  The appellant 
has not appointed anyone to serve as his authorized 
representative regarding his appeal, his underlying claim, or 
any actions generally before the VA.  Hence, he did not 
appoint his father for that purpose.  Accordingly, the June 
2001 submission was not a Form 9 submitted by either the 
appellant or an authorized representative.  38 C.F.R. 
§ 20.301.

The RO thereafter sent the appellant a letter informing him 
that he would have to submit a VA Form 9 signed by himself in 
order to perfect his appeal.  The appellant submitted a VA 
Form 9 in December 2001.  As the appellant had only until 60 
days following the May 17, 2001 date of mailing of the 
Statement of the Case, the VA Form 9 received in December 
2001 was untimely.  38 C.F.R. § 20.302.  Additionally, there 
was no timely request for an extension of time.  38 C.F.R. 
§ 20.303.  

Because the timeliness of the Substantive Appeal is a 
jurisdictional one, pursuant to 38 U.S.C.A. § 7105(d)(5), the 
Board will not exercise jurisdiction over this claim.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

While the appellant may argue that the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per 
curiam), should be considered in this case regarding the 
timeliness of his appeal, the Board does not find that case 
to be applicable here.  In Gonzalez-Morales, the appellant 
submitted a timely notice of disagreement in response to a 
December 1993 RO decision denying his claim for service 
connection on the merits, and the RO thereafter issued a 
Statement of the Case in February 1994.  The appellant 
thereafter submitted a timely Substantive Appeal.  However, 
soon thereafter the appellant withdrew his Substantive Appeal 
and requested cancellation of a personal hearing which had 
been scheduled.  In September 1994, the appellant informed 
that he wished to reopen his claim and to reschedule his 
personal hearing.  Overruling a Board determination that 
Gonzalez-Morales had terminated his appeal when he withdrew 
it, the Court found that the RO was at liberty to find, as it 
had, that the appellant's appeal was timely.  

The Board observes that in the Gonzalez-Morales case, the 
question at issue was whether the appellant may resuscitate, 
by means of a timely filed Substantive Appeal, an appeal that 
he previously both timely perfected and withdrew.  The 
appellant in Gonzalez-Morales timely perfected his appeal, 
and despite his subsequent withdrawal of his appeal, he 
thereafter re-perfected his appeal by a subsequent 
Substantive Appeal which was still received within the time 
limit - one year following the RO's December 1993 issuance of 
a decision denying the claim - for filing of a Substantive 
Appeal.  See  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

By contrast, in the present case, there is no question of 
withdrawing of a timely perfected appeal and timely re-
perfection of the appeal.  Here the appellant never timely 
perfected his appeal, either within a year of RO issuance of 
the decision denying his claim or within 60 days of the 
Statement of the Case affirming that decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  Absent the appellant's 
submission of a Substantive Appeal within statutory and 
regulatory time limits, Gonzalez-Morales is distinguishable 
and not applicable in the present case.  

Accordingly, absent jurisdiction, the Board's appropriate 
course of action is dismissal of the claim.  38 U.S.C.A. 
§ 7105(d)(5); Roy.

The Board hastens to emphasize that absent jurisdiction under 
the law, it has no recourse but to dismiss of the appeal.  A 
question of equity might be argued, to which the Board is not 
unsympathetic, where, as here, the appellant's father, the 
very veteran on the basis of whom the appellant's education 
benefits arise, submitted a VA Form 9.  The Board, however, 
may only make decisions based on the law.  It has no 
statutory authority to make a decision based on equity.  38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

The benefit sought on appeal is denied.  


ORDER

The claim contesting the validity of a $1,606.82 overpayment 
in education benefits is dismissed.  

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

